DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, 8, 11, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilms, U.S. Patent Application Publication No. 2014/0060455 A1, in view of Li, U.S. Patent Application Publication No. 2012/0152175 A1, Fenten et al., DE 19526936 A1 (hereinafter Fenten; English-language translation provided on PTO-892 mailed 9/29/2021), Waiters, U.S. Patent No. 6,647,925 B1, Kupka, U.S. Patent Application Publication No. 2014/0299068 A1, and Longano et al., “Synthesis and Antimicrobial Activity of Copper Nanomaterials,” Nano-Antimicrobials. 2011 Aug 26:85-117 (hereinafter Longano).
Re Claim 1, Wilms teaches a method of temporary storage of a domesticated animal (see, e.g., Abstract and paragraph [0002]), comprising: providing a space (interior of 100; see figure 1 and paragraphs [0030]-[0031]) defined by a door (39; see id.) and top (22; see figure 1 and paragraph [0031]), bottom (12; see id.), side (18, 20; see id.), and back surfaces (16; see id.), wherein the door is configured to be opened based on identification based on a payment method. See paragraphs [0035]-[0036], [0048], [0062]-[0063], and [0070]-[0072] and claims 14-16.
Wilms teaches that the space includes at least one removable tray (24; see paragraphs [0032]-[0033]), but does not expressly teach whether the at least one removable tray comprises a plurality of removable absorbent pads that comprise an absorbent acrylic acid derivative and are removably bound together with an adhesive. Wilms additionally does not teach a hygienic coating as claimed.
Li, similarly directed to a removable pad for a domesticated animal, teaches that it is known in the art for the removable pad to comprise a superabsorbent polymer. See paragraphs [0010] and [0024].
See Li at paragraph [0009].
Although Wilms as modified by Li does not expressly teach whether the superabsorbent polymer is an absorbent acrylic acid derivative, Fenten teaches that an absorbent acrylic acid derivative is a known type of superabsorbent polymer. See translation at paragraphs [0008], [0027], and [0033].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the superabsorbent polymer of Wilms as modified by Li to be an absorbent acrylic acid derivative, as taught by Fenten, in order to use a desired type of superabsorbent polymer based on commercial availability and manufacturing preference. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the at least one removable pad of Wilms as modified by Li and Fenten to be a plurality of removable pads, in order to use smaller pads that may be individually replaced as needed so as to reduce waste of materials. Such a modification amounts merely to a duplication of the at least one removable pad of Wilms as modified by Li and Fenten, and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
see figure 4), wherein the removable pad is removably bound with connecting strips (18). See figures 4 and 6, 2:25-26, and 2:34-37.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plurality of removable pads of Wilms as modified by Li and Fenten to be removably bound with connecting strips, as taught by Waiters, in order to prevent inadvertent moving or dislodging of the removable pads by movement of the animal. Although Wilms as modified by Li, Fenton, and Waiters teaches connecting strips rather than an adhesive, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Wilms as modified by Li, Fenton, and Waiters to have an adhesive, in order to use a functionally-equivalent and known means of providing the removable connection. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
And Kupka, similarly directed to a cage for a domestic animal, comprising a space defined by a door (54) and top (55), bottom (12 or 10), side (51), and back surfaces (see figures 8 and 9 and paragraph [0042]), teaches that it is known in the art for the space to comprise a hygienic coating. See paragraph [0052].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the space of Wilms as modified by Li, Fenton, and See id.
Although Wilms as modified by Li, Fenton, Waiters, and Kupka does not expressly teach whether the hygienic coating comprises a paint that comprises a quaternary ammonium compound and copper oxide fibers, Longano, directed to an antimicrobial coating or paint (see page 112, paragraph 3), teaches that it is known for such antimicrobial coating or paint to comprise a quaternary ammonium compound (see pages 94-95, section 3.2.2, and page 109, paragraph 2) and copper oxide fibers (see id., page 92, paragraph 2, pages 98-108, sections 3.3.1-3.3.1.3 (describing superior results with copper oxide fibers against various bacterial microbes), and pages 112-113, section 3.4.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the hygienic coating of Wilms as modified by Li, Fenton, Waiters, and Kupka to comprise a quaternary ammonium compound and copper oxide fibers, as taught by Longano, because of their synergy (see Longano at p. 109, paragraph 2) and superiority with reducing microbial activity. Such a benefit would be especially important in view of the high traffic of disparate animals being confined in the temporary storage. Although Wilms as modified by Li, Fenton, Waiters, Kupka, and Longano teaches paint or coatings (see Longano at page 112, paragraph 3), it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the hygienic coating to be a paint, for ease of reapplying the coating when needed. Notably, Applicant’s Specification describes coating or paint as alternative permissible materials (see 2:23-27), and additionally describes a multitude of See 2:23-3:9. Thus, Applicant discloses no criticality with the claimed paint ingredients.
Re Claim 2, Wilms as modified by Li, Fenton, Waiters, Kupka, and Longano teaches that the door is hingedly attached (see Wilms at figure 1 and paragraph [0018]) to at least one of the top, bottom, side, and back surfaces. See id., Wilms at figure 1 illustrating the door hingedly attached to one of the side surfaces.
Re Claim 5, Wilms as modified by Li, Fenton, Waiters, Kupka, and Longano teaches providing access to the space for the temporary storage of a domestic animal (see, e.g., Wilms at Abstract and paragraph [0002]) based on a receipt of payment. See Wilms at paragraphs [0035]-[0036], [0048], [0062]-[0063], and [0070]-[0072] and claims 14-16, disclosing that the verification of identifying information includes successfully charging an account.
Re Claim 7, Wilms as modified by Li, Fenton, Waiters, Kupka, and Longano teaches that the payment method includes at least one of radio-frequency identification (see Wilms at paragraphs [0036] and [0072]), near field communication, or a magnetic strip. See Wilms at paragraphs [0035] and [0070].
Re Claim 8, Wilms as modified by Li, Fenton, Waiters, Kupka, and Longano teaches that the door, top, bottom, side, and back surfaces form a rectangular cuboid (see Wilms at figure 1 and paragraph [0031]), wherein the rectangular cuboid is configured to be fit adjacent to a similar rectangular cuboid (functional language that Wilms as modified by Li, Fenton, Waiters, Kupka, and Longano is capable of—the cage of Wilms as modified by Li, Fenton, Waiters, Kupka, and Longano could be fit adjacent another similar-shaped cage). See Wilms at figure 1 and paragraph [0002].

At least one top surface (22; see figure 1 and paragraph [0031]);
At least one bottom surface (12; see id.);
At least one back surface (16; see id.);
At least two side surface (18, 20; see id.); and
A door (39; see id.), wherein the door is hingedly attached (see figure 1 and paragraph [0018]) to at least one of the top surface, at least one bottom surface, one of the at least two side surfaces (see id., figure 1 illustrating the door hingedly attached to one of the side surfaces), and wherein the door is configured to be opened based on identification based on a payment method. See paragraphs [0035]-[0036], [0048], [0062]-[0063], and [0070]-[0072] and claims 14-16.
Wilms teaches that the space includes at least one removable tray (24; see paragraphs [0032]-[0033]) on an inner portion of the at least one bottom surface (see id. and figure 1), but does not expressly teach whether the at least one removable tray comprises a plurality of removable absorbent pads that comprise an absorbent acrylic acid derivative and are removably bound together with an adhesive. Wilms additionally does not teach a hygienic coating as claimed.
Li, similarly directed to a removable pad for a domesticated animal, teaches that it is known in the art for the removable pad to comprise a superabsorbent polymer. See paragraphs [0010] and [0024].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the space of Wilms to have at least one removable See Li at paragraph [0009].
Although Wilms as modified by Li does not expressly teach whether the superabsorbent polymer is an absorbent acrylic acid derivative, Fenten teaches that an absorbent acrylic acid derivative is a known type of superabsorbent polymer. See translation at paragraphs [0008], [0027], and [0033].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the superabsorbent polymer of Wilms as modified by Li to be an absorbent acrylic acid derivative, as taught by Fenten, in order to use a desired type of superabsorbent polymer based on commercial availability and manufacturing preference. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice. In re Leshin, 125 USPQ 416.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the at least one removable pad of Wilms as modified by Li and Fenten to be a plurality of removable pads, in order to use smaller pads that may be individually replaced as needed so as to reduce waste of materials. Such a modification amounts merely to a duplication of the at least one removable pad of Wilms as modified by Li and Fenten, and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Furthermore, Waiters, similarly directed a removable pad (13) for a pet cage, teaches that it is known in the art for the removable pad to be on an inner portion of a see figure 4), wherein the removable pad is removably bound with connecting strips (18). See figures 4 and 6, 2:25-26, and 2:34-37.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plurality of removable pads of Wilms as modified by Li and Fenten to be removably bound with connecting strips, as taught by Waiters, in order to prevent inadvertent moving or dislodging of the removable pads by movement of the animal. Although Wilms as modified by Li, Fenton, and Waiters teaches connecting strips rather than an adhesive, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Wilms as modified by Li, Fenton, and Waiters to have an adhesive, in order to use a functionally-equivalent and known means of providing the removable connection. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
And Kupka, similarly directed to a cage for a domestic animal, comprising a space defined by a door (54) and top (55), bottom (12 or 10), side (51), and back surfaces (see figures 8 and 9 and paragraph [0042]), teaches that it is known in the art for the space to comprise a hygienic coating. See paragraph [0052].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the space of Wilms as modified by Li, Fenton, and Waiters to comprise a hygienic coating, as taught by Kupka, in order to ensure the cage remains sanitary. See id.
see page 112, paragraph 3), teaches that it is known for such antimicrobial coating or paint to comprise a quaternary ammonium compound (see pages 94-95, section 3.2.2, and page 109, paragraph 2) and copper oxide fibers (see id., page 92, paragraph 2, pages 98-108, sections 3.3.1-3.3.1.3 (describing superior results with copper oxide fibers against various bacterial microbes), and pages 112-113, section 3.4.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the hygienic coating of Wilms as modified by Li, Fenton, Waiters, and Kupka to comprise a quaternary ammonium compound and copper oxide fibers, as taught by Longano, because of their synergy (see Longano at p. 109, paragraph 2) and superiority with reducing microbial activity. Such a benefit would be especially important in view of the high traffic of disparate animals being confined in the temporary storage. Although Wilms as modified by Li, Fenton, Waiters, Kupka, and Longano teaches paint or coatings (see Longano at page 112, paragraph 3), it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the hygienic coating to be a paint, for ease of reapplying the coating when needed. Notably, Applicant’s Specification describes coating or paint as alternative permissible materials (see 2:23-27), and additionally describes a multitude of compounds or materials that could be included in the paint. See 2:23-3:9. Thus, Applicant discloses no criticality with the claimed paint ingredients.
See Wilms at paragraphs [0034]-[0036], [0048], [0055]-[0056], [0062]-[0063], [0070]-[0072], and [0074] and claims 14-16, teaching that the verification of identifying information includes successfully charging an account.
Re Claim 16, Wilms as modified by Li, Fenton, Waiters, Kupka, and Longano teaches that the at least one top surface, at least one bottom surface, at least one back surface, and at least two side surfaces define a space therebetween (see Wilms at figure 1 and paragraph [0031]), wherein the payment method includes at least one of radio-frequency identification (see Wilms at paragraphs [0036] and [0072]), near field communication, or a magnetic strip. See Wilms at paragraphs [0035] and [0070].
Re Claim 18, Wilms as modified by Li, Fenton, Waiters, Kupka, and Longano teaches that the at least one top surface, at least one bottom surface, at least two side surfaces, and door form a rectangular cuboid (see Wilms at figure 1 and paragraph [0031]), wherein the rectangular cuboid is configured to be fit adjacent to a similar rectangular cuboid (functional language that Wilms as modified by Li, Fenton, Waiters, Kupka, and Longano is capable of—the cage of Wilms as modified by Li, Fenton, Waiters, Kupka, and Longano could be fit adjacent another similar-shaped cage). See Wilms at figure 1 and paragraph [0002].
Claims 10 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilms, Li, Fenton, Waiters, Kupka, and Longano as applied to claims 1 and 11 above, and further in view of Romney et al., U.S. Patent Application Publication No. 2018/0064060 A1 (hereinafter Romney).

Romney, similarly directed to a method of temporary storage of a domestic animal (see, e.g., paragraphs [0002], [0055], and [0063]), comprising: providing a space (interior of 200; see figure 2 and paragraphs [0043]-[0044]) defined by a door (101; see figure 2 and paragraphs [0038] and [0043]) and top (201), bottom (214 or 216), side (212), and back (208) surfaces (see id.), wherein the door is configured to be opened based on identification based on a payment method (see paragraphs [0038]-[0040], [0051]-[0052], [0068], and [0071]), teaches that it is known in the art for the space to comprise at least one temperature sensor (in 228, or separate sensor required by 226; see paragraphs [0048] and [0081]), wherein the at least one temperature sensor is operatively coupled to an air temperature control system (226). See id., figures 3 and 4, paragraphs [0050], [0059], and [0081], and claims 5 and 6.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the space of Wilms as modified by Li, Fenton, Waiters, Kupka, and Longano to comprise at least one temperature sensor operatively coupled to an air temperature control system, as taught by Romney, in order to monitor climate conditions within the temporary storage space to ensure optimal comfort of the animals.
Re Claim 20, Wilms as modified by Li, Fenton, Waiters, Kupka, and Longano teaches that the at least one top surface, at least one bottom surface, at least one back surface, and at least two side surfaces, and door enclose a space therebetween (see  figure 1 and paragraph [0031]), but does not expressly teach whether the space comprises at least one temperature sensor.
Romney, similarly directed to an animal cage, comprising: top (201), bottom (214 or 216), side (212), and back (208) surfaces (see id.), and door (101; see figure 2 and paragraphs [0038] and [0043]), wherein the door is configured to be opened based on identification based on a payment method (see paragraphs [0038]-[0040], [0051]-[0052], [0068], and [0071]), teaches that it is known in the art for the top, bottom, back, and side surface and door to enclose a space (interior of 200; see figure 2 and paragraphs [0043]-[0044])), wherein the space comprises at least one temperature sensor (in 228, or separate sensor required by 226; see paragraphs [0048] and [0081]), wherein the at least one temperature sensor is operatively coupled to an air temperature control system (226). See id., figures 3 and 4, paragraphs [0050], [0059], and [0081], and claims 5 and 6.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the space of Wilms as modified by Li, Fenton, Waiters, Kupka, and Longano to comprise at least one temperature sensor operatively coupled to an air temperature control system, as taught by Romney, in order to monitor climate conditions within the temporary storage space to ensure optimal comfort of the animals.
Response to Arguments
Applicant’s arguments, filed 1/10/2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. 102 as anticipated by either Romney or Wilms have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wilms, Li, Fenton, Waiters, Kupka, and Longano. Applicant has amended claims 1 and 11 to include, inter alia, the features of previously pending claims 3, 4, and 9, and 13, 14, and 19, respectively. Accordingly, the claim rejections of claims 1 and 11 have been amended to include the findings and obviousness rationale previously provided the Examiner for the rejections of claims 3, 4, and 9, and 13, 14, and 19, respectively. As to the newly recited features directed to the hygienic coating, the Examiner relies upon Kupka for the previously-cited teachings of a hygienic coating, and now on Longano for the paint and specifically recited composition of the paint. 
Applicant’s arguments, directed to Kupka for allegedly not teaching a paint or the claimed ingredients (Rem. 6-7), is unpersuasive to show that the combined teachings of Wilms, Li, Fenton, Waiters, Kupka, and Longano do not render those features obvious for the reasons discussed above in the rejections of claims 1 and 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642